Citation Nr: 1119811	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-33 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a stroke claimed as due to VA treatment in June 2007.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from February 1966 to January 1969 and from November 1973 to November 1977.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).  In August 2009, a hearing was held before a Decision Review Officer at the RO; a transcript is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

To establish entitlement to benefits under 38 U.S.C.A. § 1151, the Veteran must show both that he has (has had) additional disability caused by VA hospital care, or medical or surgical treatment (and not due to his own misconduct), and that the proximate cause of the additional disability was carelessness, lack of proper skill, error in judgment, or similar instance of fault (on the part of VA), or was an event not reasonably foreseeable.

The Veteran alleges that during a June 6, 2007 psychiatric hospitalization at Westside Chicago VA Medical Center (VAMC), he recieved improperly administered hypertension medication, causing his blood pressure to drop, and as a result suffered a stroke.  He claims that his current residuals of that stroke include right eye vision problems, left-sided weakness, and cognitive difficulties.  It is also alleged that the stroke aggravated his (nonservice connected) psychiatric disabilty.

An August 2008 VA medical advisory opinion (offered without examination of the Veteran) notes that the VA treatment records from the June 2007 hospitalization and treatment records as of August 2008 in the claime file were reviewed.  [Notably, the only record in the claims file at the time of the advisory medical opinion pertaining to the June 2007 hospitalization is the Discharge Summary.]  The provider cited to conflicting notations in the records that the Veteran had been compliant with his medications and that he had been noncompliant, and opined that "it is not likely that there was any carelessness, negligence or fault on the part of the Veterans Administration in the care of [the Veteran] in June 2007 causing a stroke."  

A May 2009 statement from a private physician, I.G., M.D., describes the Veteran's June 2007 hospitalization (blood pressure dropped below normal and was recorded as being within the 40's systolic following initiation of home blood pressure medication, he developed left sided weakness, and an acute stroke was diagnosed with) and opines that it was his "professional opinion that the episode of low blood pressure in the 40's systolic probably caused hypoperfusion of the brain leading to symptoms of a stroke."

These opinions are not adequate for rating purposes.  The August 2008 VA medical advisory opinion did not include explanation of rationale for the conclusion reached, and the May 2009 private opinion did not address whether there was carelessness, negligence or fault on the part of VA in the care provided to the Veteran during the June 2007 hospitalization.  Consequently, a VA examination to secure another medical opinion is necessary.  

Furthermore, a review of the record found that the complete medical records pertaining to this matter have not been secured.  Notably, the June 2007 hopitalization Discharge Summary and some progress notes submitted by the Veteran are available for review.  However, the evidence suggests that there clearly are additional (since June 2007) VA treatment records that are not associated with the claims file.  Significantly, VA treatment records are constructively of record, and must be secured.  In addition, copies of records of private treatment by Dr. I.G. have not been secured.  Such records are necessary for a complete history of the Veteran's health since his June 2007 VA hospitalization and proper consideration of the matter on appeal, and must be secured.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify the providers of any (and all) medical treatment (VA, private, or other government health care providers and treatment centers) he has received since his June 9, 2007 VA hospitalization.  After securing any release(s) necessary to obtain private records the RO should obtain copies of complete clinical records (those not already in the claims file) from the identified sources.  If any private provider does not respond to the RO's request for records the Veteran has identified, the Veteran should be so notified, and advised that ultimately it is his responsibility to ensure that such records are received. 

2.  The RO should also arrange for the Veteran to be examined by an appropriate physician to ascertain whether he has additional disability as a result of a stroke during a June 2007 hospitalization at the Westside Chicago VAMC.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of pertinent medical records, the physician should offer opinions responding to the following:

(a)  Did the Veteran suffer from a stroke during his June 9, 2007 VA hospitalization?

(b)  If the response to (a) is yes, the examiner should identify the Veteran 's residual disability from the stroke (and specifically whether it includes right eye vision problems, left sided weakness, and cognitive difficulties), and further opine whether the treatment provided resulting in additional disability involved any fault (i.e., carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault) on the part of VA in furnishing the treatment, or is due to an event not reasonably foreseeable.  The opinion should address the Veteran's allegation that he suffered a stroke due to mis-administration of hypertension medication.  The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data.  The explanation should specifically comment on what is shown in the June 2007 VA hospitalization records and on the August 2008 VA and May 2009 private medical opinions already in the record with an explanation of the reasons for the examiner's agreement or disagreement with the conclusions therein.

3.  The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

